DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 objected to because of the following informalities:  The claim recites the term “signalling” should read “signaling”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite wherein “the trackable reference device has one of the surgical pin”. However, claim 1 recites a surgical pin at a first position, therefore, there is only one surgical pin and it is unclear what the limitation means by stating one of the surgical pin. Furthermore, the claim recites that the surgical pin is associated with the trackable reference.  This makes it unclear as to if a different pin is being claimed in claim 9.  Clarity is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amiot (US Pub No. 2008/0021309) in the view of Grant (US Patent No. 8357165).
Regarding claim 1, Amiot teaches A system for determining a position and an orientation of a bone of an anatomical feature (figures 1 and 8, paragraph 0011; “system for determining a position and orientation of a bone”) the bone underlying an outer-skin surface of the anatomical feature (figures 1 and 8; pelvic bone (10) of a pelvis area of the patient covered by skin (12)), the system comprising:

a wearable attachment attached to the trackable reference device and configured to be mounted about the outer-skin surface of the anatomical feature to mount the trackable reference device to the outer-skin surface (paragraph 0026; “The base units 14 may be attached using a medical adhesive, i.e. non-toxic for the patient, or it can be provided on a piece of fabric that is worn by the patient during the surgery. For example, a pair of snug-fitting shorts or underwear (undergarment) having the base units 14 attached thereto are worn by the patient.”);
 at least one distance sensor mounted to the trackable reference device at a second position thereon and operable to determine a distance measurement of the second position of the trackable reference device from the bone (paragraphs 0029 and 0036; “the distance of each base unit 14 on the out-skin 12 to the bone 10 is measured using an ultrasound probe that is applied to each base unit 14. The ultrasound, which is a transducer, emits an ultrasound wave and measures the time it takes for the wave to echo off of a hard surface (such as bone) and return to the transducer face. Using the known speed of the ultrasound wave, the time measurement is translated into a distance measurement between the base unit and the bone located below the surface of the skin.); 
at least one reference marker array having a plurality of reference markers fixedly mounted to the trackable reference device (figure 1, paragraph 0028; “ Reference markers 16 are present in/on each base unit”)

 a position sensing device operable to register position and orientation readings of the reference markers in the reference coordinate system (figure 8, paragraphs 0028 and 0040; “a position sensing system are coupled to a fabric removably and non-invasively attachable to a bone and having a plurality of reference markers distributed thereon, and a fixed reference positioned in the reference coordinate system and used to identify a position and orientation of the reference markers in the reference coordinate system.”); and 
a processing unit operable to receive the position and orientation readings from the position sensing device (figures 7 and 8, paragraph 0038; A processing unit and a position sensing system are coupled with a set of at least three base units, each base unit having a reference marker thereon. The reference markers on the base units are used to position the bone within a reference coordinate system. The orientation and position of the bone in space can be determined using the information obtained from the reference markers and using the known position of the fixed reference in the coordinate system.”), and to receive the distance measurement of the second position of the trackable reference device from the bone (paragraph 0038,“In addition, an ultrasound device is used to measure the distance between the surface of the skin and the bone underneath the surface. By updating this measurement, a more precise positioning of the bone is obtained”), the processing unit being operable to determine the position and the orientation of the bone in the reference coordinate system using the position and orientation readings and the distance measurement (paragraphs 0038 
However, Amiot fails to explicitly teach having a surgical pin at a first position on the trackable reference device, the surgical pin being attachable to the bone to anchor the trackable reference device to the bone.
Grant, in the same field of endeavor, teaches having a surgical pin at a first position on the trackable reference device, the surgical pin being attachable to the bone to anchor the trackable reference device to the bone (col 7, lines 42-55; “the base 102 is configured to be coupled to the bone of the patient 56 via use of two bone screws 106. However, in other embodiments, other types of securing devices may be used to couple the base 102 to the bone of the patient 56 such as, for example, bone pins, bone nails, or the like”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Amiot to incorporate the teachings of Grant to provide a surgical pin to anchor the device to the bone. This modification will result in referencing the bone of a patient during surgeries, which helps to fix the trackable reference device to the bone. For making it fixed more thoroughly a pin to the bone would make sure the elements don’t move.


Regarding claim 2, Amiot teaches The system of claim 1, wherein the at least one distance sensor is fixedly mounted to the trackable reference device at the second position 

Regarding claim 3, Amiot teaches The system of claim 1, wherein the at least one distance sensor is operable to actively emit an electromagnetic wave, and to receive an echo of the electromagnetic wave off of a surface of the bone (paragraphs 0010, 0029, and 0036; “The reference markers can be optical, Radio Frequency (RF), (electro)magnetic, ultrasound,”).

Regarding claim 4, Amiot teaches The system of claim 1, wherein the at least one distance sensor includes an ultrasound device (paragraph 0029, “the distance of each base unit 14 on the out-skin 12 to the bone 10 is measured using an ultrasound probe that is applied to each base unit 14.”).

Regarding claim 5, Amiot teaches The system of claim 1, wherein the wearable attachment is configured to mount the trackable reference device parallel to a longitudinal axis of the bone (figure 3, paragraph 0031).

Regarding claim 6, Amiot teaches The system of claim 1, wherein the wearable attachment is attached to the trackable reference closer to the second position than to the first position (paragraph 0027).



Regarding claim 8, Amiot teaches The system of claim 1, however fails to explicitly teach wherein the trackable reference device is pivotable about an axis defined by the surgical pin upon the surgical pin being attached to the bon. 
Grant, in the same field of endeavor, teaches wherein the trackable reference device is pivotable about an axis defined by the surgical pin upon the surgical pin being attached to the bon. (abstract and col7, lines 42-55; “the arcuate support frame may be pivotable with respect to the base”, “the base 102 is configured to be coupled to the bone of the patient 56 via use of two bone screws 106. However, in other embodiments, other types of securing devices may be used to couple the base 102 to the bone of the patient 56 such as, for example, bone pins, bone nails, or the like”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Amiot to incorporate the teachings of Grant to provide a surgical pin to pivot the device to the bone. This modification will result in referencing the bone of a patient during surgeries, which helps to fix the trackable reference device to the bone.  For making it fixed more thoroughly a pin to the bone would make sure the elements don’t move.

Regarding claim 9, Amiot teaches The system of claim 1, however fails to explicitly teach wherein the trackable reference device has one of the surgical pin.
Grant, in the same field of endeavor, teaches wherein the trackable reference device has one of the surgical pin. (col7, lines 42-55; “the base 102 is configured to be coupled to the bone of the patient 56 via use of two bone screws 106. However, in other embodiments, other types of securing devices may be used to couple the base 102 to the bone of the patient 56 such as, for example, bone pins, bone nails, or the like”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Amiot to incorporate the teachings of Grant to provide a surgical pin. This modification will result in referencing the bone of a patient during surgeries, which helps to fix the trackable reference device to the bone. For making it fixed more thoroughly a pin to the bone would make sure the elements don’t move.

Regarding claim 10, Amiot teaches A method of determining a position and an orientation of a subcutaneous bone of an anatomical feature, the method comprising (paragraph 0007; “a method for determining a position and orientation of a bone in space.”):
 removably mounting a remainder of the trackable reference device to skin around the bone (paragraph 0037; “ belt having reference markers (not necessarily ultrasound emitters) is attached around a leg of the patient”); 
determining a distance of a position of the trackable reference device from the bone (paragraphs 0029 and 0036; “the distance of each base unit 14 on the out-skin 12 to the bone 
 registering position and orientation readings of reference markers fixedly attached to the trackable reference device in a reference coordinate system (figure 8, paragraphs 0028 and 0040; “a position sensing system are coupled to a fabric removably and non-invasively attachable to a bone and having a plurality of reference markers distributed thereon, and a fixed reference positioned in the reference coordinate system and used to identify a position and orientation of the reference markers in the reference coordinate system.”); 
determining the position and the orientation of the bone in the reference coordinate system using the position and orientation readings and the distance of the position of the trackable reference device from the bone (paragraphs 0038 and 0042; “The processor is equipped with software that allows it to compute the location of a bone surface from the information obtained by the reference markers and ultrasound device.”).
However, Amiot fails to explicitly teach anchoring a portion of a trackable reference device to the bone.
Grant, in the same field of endeavor, teaches anchoring a portion of a trackable reference device to the bone (col 7, lines 42-55; “the base 102 is configured to be coupled to the bone of the patient 56 via use of two bone screws 106. However, in other embodiments, 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Amiot to incorporate the teachings of Grant to provide a surgical pin to anchor the device to the bone. This modification will result in referencing the bone of a patient during surgeries, which helps to fix the trackable reference device to the bone. For making it fixed more thoroughly a pin to the bone would make sure the elements don’t move.

Regarding claim 11, Amiot teaches The method of claim 10, wherein determining the position and the orientation of the bone in the reference coordinate system includes indirectly determining the position and the orientation of the bone in the reference coordinate system by determining the position and the orientation of the trackable reference device in the reference coordinate system (figures 7 and 8, paragraph 0038; “A processing unit and a position sensing system are coupled with a set of at least three base units, each base unit having a reference marker thereon. The reference markers on the base units are used to position the bone within a reference coordinate system. The orientation and position of the bone in space can be determined using the information obtained from the reference markers and using the known position of the fixed reference in the coordinate system.”).

Regarding claim 12, Amiot teaches The method of claim 10, wherein determining the position and the orientation of the bone in the reference coordinate system includes 

Regarding claim 13, Amiot teaches The method of claim 10, wherein determining the distance of the position of the trackable reference device from the bone includes emitting an electromagnetic wave, and receiving an echo of the electromagnetic wave off of a surface of the bone (paragraphs 0010, 0029, and 0036; “The reference markers can be optical, Radio Frequency (RF), (electro)magnetic, ultrasound,”).

Regarding claim 14, Amiot teaches The method of claim 10, wherein determining the distance of the position of the trackable reference device from the bone includes emitting an ultrasonic wave (paragraphs 0029 and 0036; “the distance of each base unit 14 on the out-skin 12 to the bone 10 is measured using an ultrasound probe that is applied to each base unit 14. The ultrasound, which is a transducer, emits an ultrasound wave and measures the time it takes for the wave to echo off of a hard surface (such as bone) and return to the transducer face. Using the known speed of the ultrasound wave, the time measurement is translated into a 

Regarding claim 15, Amiot teaches The method of claim 10, wherein determining the distance of the position of the trackable reference device from the bone includes signalling that the trackable reference device has moved relative to the bone when a first distance of the position of the trackable reference device from the bone at a first time interval is different from a second distance of the position of the trackable reference device from the bone at a second sequential time interval (paragraph 0011; where tracking a bone in a reference coordinate systems means that the position and orientation can be determined for any given time interval).

Regarding claim 16, Amiot teaches The method of claim 15, wherein determining the position and the orientation of the bone in the reference coordinate system includes compensating for movement of the trackable reference device relative to the bone by using the second distance of the position of the trackable reference device from the bone (paragraph 0007).  

Regarding claim 17, Amiot teaches The method of claim 10, wherein removably mounting the remainder of the trackable reference device includes mounting the trackable reference device to be substantially free of movement relative to bone (paragraphs 0008-0009).

Regarding claim 18, Amiot teaches The method of claim 10, wherein removably mounting the remainder of the trackable reference device includes mounting the trackable reference device to have an orientation parallel to a longitudinal axis of the bone (figure 3, paragraph 0031).

Regarding claim 19, Amiot teaches The method of claim 10, however, fails to explicitly teach wherein anchoring the portion of the trackable reference device to the bone includes anchoring the portion of the trackable reference device to the bone to form a pivot at the bone.
Grant, in the same field of endeavor, teaches wherein anchoring the portion of the trackable reference device to the bone includes anchoring the portion of the trackable reference device to the bone to form a pivot at the bone. (abstract and col7, lines 42-55; “the arcuate support frame may be pivotable with respect to the base”, “the base 102 is configured to be coupled to the bone of the patient 56 via use of two bone screws 106. However, in other embodiments, other types of securing devices may be used to couple the base 102 to the bone of the patient 56 such as, for example, bone pins, bone nails, or the like”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Amiot to incorporate the teachings of Grant to provide a surgical pin to pivot the device to the bone. This modification will result in referencing the bone of a patient during surgeries, which helps to fix the trackable reference device to the bone. For making it fixed more thoroughly a pin to the bone would make sure the elements don’t move.

Regarding claim 20, Amiot teaches The method of claim 10, wherein registering the position and orientation readings of the reference markers includes defining the reference coordinate system with a fixed reference that is separate from the trackable reference device (figure 8, paragraphs 0028 and 0040; “a position sensing system are coupled to a fabric removably and non-invasively attachable to a bone and having a plurality of reference markers distributed thereon, and a fixed reference positioned in the reference coordinate system and used to identify a position and orientation of the reference markers in the reference coordinate system.”).

Regarding claim 21, Amiot teaches A wearable trackable reference device for determining a position and an orientation of a bone of an anatomical feature, the bone underlying an outer-skin surface of the anatomical feature, the wearable trackable reference device comprising  (paragraph 0026; “The base units 14 may be attached using a medical adhesive, i.e. non-toxic for the patient, or it can be provided on a piece of fabric that is worn by the patient during the surgery. For example, a pair of snug-fitting shorts or underwear (undergarment) having the base units 14 attached thereto are worn by the patient.”): 
a wearable attachment configured to be mounted about the outer-skin surface of the anatomical feature to mount the body to the outer-skin surface  (paragraph 0026; “The base units 14 may be attached using a medical adhesive, i.e. non-toxic for the patient, or it can be provided on a piece of fabric that is worn by the patient during the surgery. For example, a pair 
at least one distance sensor at a second position on the body and operable to determine a distance measurement of the second position of the body from the bone (paragraphs 0029 and 0036; “the distance of each base unit 14 on the out-skin 12 to the bone 10 is measured using an ultrasound probe that is applied to each base unit 14. The ultrasound, which is a transducer, emits an ultrasound wave and measures the time it takes for the wave to echo off of a hard surface (such as bone) and return to the transducer face. Using the known speed of the ultrasound wave, the time measurement is translated into a distance measurement between the base unit and the bone located below the surface of the skin.); 
and at least one reference marker array having a plurality of reference markers fixedly mounted to the body (figure 1, paragraph 0028; “ Reference markers 16 are present in/on each base unit”)
However, Amiot fails to explicitly teach having a surgical pin at a first position on the trackable reference device, the surgical pin being attachable to the bone to anchor the trackable reference device to the bone.
Grant, in the same field of endeavor, teaches having a surgical pin at a first position on the trackable reference device, the surgical pin being attachable to the bone to anchor the trackable reference device to the bone (col 7, lines 42-55; “the base 102 is configured to be coupled to the bone of the patient 56 via use of two bone screws 106. However, in other embodiments, other types of securing devices may be used to couple the base 102 to the bone of the patient 56 such as, for example, bone pins, bone nails, or the like”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793             

    
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793